DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 43, 44, 48, and 51-58, and 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s voluminous changes to claim 47 have caused extensive changes to the scope of claim 47, thereby overcoming the previous rejection, which rejection has been withdrawn.
Applicant's arguments with respect to the rejection of claims 45, 46, and 49 under 35 U.S.C. § 103 as being unpatentable over Ichikawa have been fully considered but they are not persuasive.
Applicant argues on p. 21 that because the disclosed invention uses multiple colors, and because Ichikawa teaches using a wiping roller, it would not be obvious to substitute individual recesses and elevations on the first inking unit cylinder. This argument is not persuasive. Figs. 5 and 6 show that Ichikawa already discloses individual recesses and elevations, and therefore, no modification of Ichikawa to teach these features is necessary.
Some objections to the claims have been withdrawn in light of the amendments to the claims. One previous and one new objection are set forth below.
The rejection of the claims under 35 U.S.C. § 112 have been withdrawn in light of the amendments to the claims.
Claim Objections
Claims 52 and 55 are objected to because of the following informalities:
Regarding claim 52, “actuable” in line 2 does not appear to be a word with which several American English dictionaries available to the examiner are familiar.
Regarding claim 55, it appears that “inning” in line 5 should be “inking”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 43, 44, 48, 52, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al, US Patent Number 4,604,951 (hereinafter Ichikawa) in view of Scharkus et al, US Patent 9,333,739 B2 (hereinafter Scharkus I).
Regarding claim 43:
Ichikawa teaches a gravure printing unit for printing onto substrate in a gravure printing method, the gravure printing unit comprising:
a forme cylinder, which forme cylinder has, on a circumference of the forme cylinder, an image-forming pattern of forme cylinder recesses (numeral 36 denotes a plate cylinder having a 
an inking unit for inking the image-forming pattern of forme cylinder recesses the inking unit including a first inking unit cylinder, which first inking unit cylinder has, in a region of an outer cylindrical surface, first inking unit cylinder recesses that correspond to the image-forming pattern of forme cylinder recesses (“A duct roller 39,” col. 4, line 34; “ink holding recesses 39a are formed in the outer surface of the duct roller 39 to be aligned with the projections 38a in the pattern roller along the axial and circumferential directions,” col. 4, lines 50-54; “the ink holding recesses 39a are formed in correspondence with the image portion of the plate 37,” col. 5, lines 4-5);
an inking device, by the use of which inking device the first inking unit cylinder can be inked at an application point located on a circumference of the first inking unit cylinder (42, Fig. 4),
a second inking unit cylinder, which cooperates with the first inking unit cylinder and which has, in a region of an outer cylindrical surface, ones of elevations and raised areas, which ones of elevations and raised areas correspond to areas of the image-forming pattern of forme cylinder recesses (38, Fig. 4; “Each pattern roller 38 has 8 projections 38a corresponding to the number of rows of the banknote so as to print a corresponding color pattern,” col. 4, lines 23-25),
a retaining device on the inking device, and located on at least a downstream side of the application point in an operating direction of rotation of the first inking unit cylinder that comprises the pattern of image forming recesses, the retaining device being configured as a doctor blade, which, in an operating position of the inking device, is in physical contact with the outer cylindrical surface of the first inking unit cylinder, and by the use of doctor blade, printing ink one of lying 
Ichikawa does not teach a subframe, the subframe including side parts, the first inking unit cylinder, the inking device for the first inking cylinder and the ink retaining device being connected to the side parts of the subframe;
a printing unit frame of the gravure printing unit, the subframe being movably mounted in the printing unit frame,
the inking device being mounted, coupled to the first inking unit cylinder in the subframe wherein, when the first inking unit cylinder is moved radially, by movement of the subframe in the printing unit frame, the inking device is moved along with the first inking unit and whereby a radial relative position between the first inking unit cylinder and the retaining device is maintained.
Scharkus I teaches a gravure printing machine including inking units (90, Fig. 2) inking chablon cylinders (93, Fig. 2) and a forme cylinder carrying printing plates (9, Fig. 2). Scharkus I also teaches that at one of the inking units, including an ink fountain and inking rollers (90*, Fig. 2), is separately adjustable via a subframe attached to a frame (“at least one selected inking device amongst the plurality of inking devices of the inking system is supported onto the inking carriage via a movable frame, which movable frame is supported by the inking carriage to allow movement of the selected inking device with respect to the inking carriage and with respect to a remaining part of the plurality of inking devices,” col, 2, lines 44-50), which moveable subassembly is advantageous for facilitating setting-up, inspection and maintenance operations (col. 2, lines 51-52).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ichikawa to mount at least one of the inking units 
Regarding claim 44:
The combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Scharkus I also teaches that the second inking unit cylinder comprises on an outer cylindrical surface of the second inking unit cylinder, one of ink-transferring raised areas and ink-transferring elevations (Ichikawa: “Each pattern roller 38 has 8 projections 38a corresponding to the number of rows of the banknote so as to print a corresponding color pattern,” col. 4, lines 23-25; “The ink is held in the recesses 39a in the duct roller 39. The held ink 43 is transferred to the corresponding projections 38a in the pattern roller 38 upon rotation of the rollers 38 and 39. As indicated by reference numeral 43A of FIG. 6, the ink pattern having different gradation levels corresponding to the image portion of the 
The combination of Ichikawa and Schwitzky does not teach which in a region of their smallest diameter one of have a maximum width of 1.0 mm and have a width that is one of not more than 0.8 mm greater than a width of one of the corresponding one of the elevations and raised areas on the forme cylinder, and which match the ones of the engravings on the forme cylinder with a width that is one of not more than ten times greater and which individually match the individual ones engravings on the forme cylinder that are spaced by 1000 pm or less from one another, and wherein the second inking unit cylinder comprises on an outer cylindrical surface of the second inking unit cylinder, areas that one of have at least five non-contiguous elevations over a surface area of 10 cm2 and have at least two non-contiguous elevations, each of which is spaced not more than 1000 pm from an adjacent elevation.
It has been held that design choices resulting in aesthetic design changes (MPEP § 2144.04(I)) and/or rearrangement of parts (MPEP § 2144.04(VI)(C)) are not sufficient to patentably distinguish an invention over otherwise identical prior art. In this instance, Ichikawa discloses that the size and pattern of recesses 39a in duct roller 39, recesses on plate 37, and elevations 38a on cylinder 38 are entirely based upon the pattern and amount of ink required for the final printed banknotes 1. As even a layperson knows, modern banknotes can have finely and intricately printed details. Therefore, if the designer of the banknote chooses to have a fine, intricate pattern on the banknote, the resulting pattern of recesses on the second inking unit cylinder may have physical dimensions that in the region of their smallest diameter have a maximum width of 1.0 mm and/or have a width that is no more than 0.8 mm greater than the width of the corresponding engraving on the forme cylinder, and/or which match individual engravings on the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ichikawa such that in a region of their smallest diameter one of have a maximum width of 1.0 mm and have a width that is one of not more than 0.8 mm greater than a width of one of the corresponding one of the elevations and raised areas on the forme cylinder, and which match the ones of the engravings on the forme cylinder with a width that is one of not more than ten times greater and which individually match the individual ones engravings on the forme cylinder that are spaced by 1000 pm or less from one another, and wherein the second inking unit cylinder comprises on an outer cylindrical surface of the second inking unit cylinder, areas that one of have at least five non-contiguous elevations over a surface area of 10 cm2 and have at least two non-contiguous elevations, each of which is spaced not more than 1000 pm from an adjacent elevation, because features with these particular dimensions may be necessary to print the designs on the banknotes as a consequence of the aesthetic design choice of the banknote designer in designing the banknote.
Regarding claim 48, the combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Scharkus I also teaches that wherein between the second inking unit cylinder, which has the elevations, and the forme cylinder, a third inking unit cylinder is provided (Scharkus I: a collecting, or “Orlof” cylinder, 9, Fig. 2, is advantageous for collecting ink from the chablon rollers and 
Regarding claim 52, the combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Scharkus I also teaches wherein a positioning drive including a remotely actuable drive means is provided, by the use of which positioning drive the doctor blade, an ink supply unit that includes the doctor blade, and at least the parts that delimit one of an ink supply chamber can be one of set against and moved away from an outer cylindrical surface of the first inking unit cylinder (Scharkus I: the entirety of the inking supply chamber 90* is moved against and away from the outer cylindrical surface, Fig. 2).
Regarding claim 55, the combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Scharkus I also teaches wherein the inking device comprises an ink supply chamber, which, on a side of the ink supply chamber facing the first inking unit cylinder, is delimited at least partially by the outer cylindrical surface of the first inning unit cylinder and, in this area, one of  forms and comprises the application point, and wherein the inking device includes the retaining device, on at least the downstream side of the ink supply chamber in the operating direction of rotation of the first inking unit cylinder (Ichikawa: inking chamber 42 delimited by side walls 41, ink blade 40, and roller 39, Fig. 4).
Regarding claim 56:
The combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above.
The combination of Ichikawa and Scharkus I does not teach wherein one of the inking device and the retaining device for removing printing ink from the outer cylindrical surface of the 
It has been held that mere rearrangement of parts is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.04(VI)(C).
In this instance, the designer of the apparatus of Ichikawa could arrange the ink duct 42, inking roller 39, and inking roller 38 in several various arrangements, so long as the three are arranged in such a way that ink roller 39 is inked by ink duct 42, and transfers ink to ink roller 38. This includes a configuration where the inking device is arranged on the side of inking cylinder 39 that lies on the side facing inking cylinder 38, as viewed relative to a vertical plane extending through the rotational axis of the first inking unit cylinder. Such a rearrangement would not otherwise affect the operation of the ink duct and first and second inking cylinders.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ishikawa to rearrange the ink duct location to be on the side of inking roller 39 facing inking roller 38, because such a rearrangement of parts is obvious, and would thereby result in wherein one of the inking device and the retaining device for removing printing ink from the outer cylindrical surface of the first inking unit cylinder one of cooperates with and is arranged for cooperation with the first inking unit cylinder, on a side thereof that lies on a side thereof facing the second inking unit cylinder, as viewed relative to a vertical plane extending through a rotational axis of the first inking unit cylinder.
Regarding claim 57, the combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa 
Regarding claim 58, the combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Scharkus I also teaches one of wherein the first inking unit cylinder comprises a cylinder body, which one of is and can be mounted rotatably in the inking unit and on which cylinder body a circumferentially closed ink transfer forme sheath bearing the recesses of the first inking unit cylinder on its outwardly facing surface one of is and can be detachably arranged (this claim limitation appears to recite an intended use of the cylinder 39 of Ichikawa, which is capable of being mounted in an inking unit, and on which a sleeve that is engraved could be placed).
Claims 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa.
Regarding claim 45:
Ichikawa teaches a gravure printing unit for printing onto substrate according to a gravure printing method, the gravure printing unit comprising:
a forme cylinder, which forme cylinder has, on a circumference of the forme cylinder, an image-forming pattern of individual forme cylinder engravings which form individual forme cylinder recesses (numeral 36 denotes a plate cylinder having a diameter… three plates 37 are mounted on the outer surface… each plate 37 has 32 recess of an image,” col. 4, lines 5-10);
an inking unit for inking the image-forming pattern of individual forme cylinder recesses, the inking unit including a first inking unit cylinder, which first inking unit cylinder has, in a region 
an inking device by the use of which inking device the first inking unit cylinder can be inked at an application point located on a circumference, of the first inking unit cylinder (42, Fig. 4); and
a second inking unit cylinder, which second inking unit cylinder forms a nip point with the first inking unit cylinder, the second inking unit cylinder including, on an outer cylindrical surface thereof, elevations which correspond to the individual forme cylinder recesses, which individual forme cylinder recesses, in a region of their smallest diameter one of have a maximum width and a width that is corresponding one of the individual forme cylinder recesses (38, Fig. 4; “Each pattern roller 38 has 8 projections 38a corresponding to the number of rows of the banknote so as to print a corresponding color pattern,” col. 4, lines 23-25), wherein the inking device comprises, on at least the downstream side of the application point in the operating direction of rotation of the inking unit cylinder that comprises the recesses, a retaining means configured as a doctor blade, which in the operating position is in physical contact with the outer cylindrical surface of the first inking unit cylinder (ink blade 40, Fig. 4), and by means of which printing ink lying on and/or previously applied to non-engraved regions of the outer cylindrical surface of the first inking unit cylinder can be removed, characterized in that the second inking unit cylinder cooperating with the first inking unit cylinder has, in the region of its outer cylindrical surface, elevations that 
Ichikawa does not teach which individual forme cylinder recesses, in a region of their smallest diameter one of have a maximum width of 0.6 mm and have a width that is no more than 0.5 mm greater than a width of a corresponding one of the individual forme cylinder recesses and which match the individual forme cylinder recesses with a width that is one of a maximum of ten times greater and which individually match the individual forme cylinder recesses that are one of spaced by 1 mm from one another, and which second inking unit cylinder comprises, on an outer cylindrical surface thereof areas that one of have at least five non-contiguous elevations over a surface area of 10 cm2 and have at least two non-contiguous elevations, each of which is spaced no more than 1,000 pm from an adjacent non-contiguous elevation.
It has been held that design choices resulting in aesthetic design changes (MPEP § 2144.04(I)) and/or rearrangement of parts (MPEP § 2144.04(VI)(C)) are not sufficient to patentably distinguish an invention over otherwise identical prior art. In this instance, Ichikawa discloses that the size and pattern of recesses 39a in duct roller 39, recesses on plate 37, and elevations 38a on cylinder 38 are entirely based upon the pattern and amount of ink required for the final printed banknotes 1. As even a layperson knows, modern banknotes can have finely and intricately printed details. Therefore, if the designer of the banknote chooses to have a fine, intricate pattern on the banknote, the resulting pattern of recesses on the second inking unit cylinder may have physical dimensions that in the region of their smallest diameter have a maximum width of 1.0 mm and/or have a width that is no more than 0.8 mm greater than the width of the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ichikawa such that individual forme cylinder recesses, in a region of their smallest diameter one of have a maximum width of 0.6 mm and have a width that is no more than 0.5 mm greater than a width of a corresponding one of the individual forme cylinder recesses and which match the individual forme cylinder recesses with a width that is one of a maximum of ten times greater and which individually match the individual forme cylinder recesses that are one of spaced by 1 mm from one another, and which second inking unit cylinder comprises, on an outer cylindrical surface thereof areas that one of have at least five non-contiguous elevations over a surface area of 10 cm2 and have at least two non-contiguous elevations, each of which is spaced no more than 1,000 pm from an adjacent non-contiguous elevation, because features with these particular dimensions may be necessary to print the designs on the banknotes as a consequence of the aesthetic design choice of the banknote designer in designing the banknote.
Regarding claim 49, Ichikawa renders obvious the invention of claim 45, as set forth in the rejection of claim 45 above. Ichikawa also teaches wherein the inking device includes, on at least a downstream side of an application point in an operating direction of rotation of the first inking unit cylinder, a retaining device configured as one of a doctor blade and an ink blade, by the use .
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa as applied to claim 43 above, and further in view of Schwitzky et al., US Patent Publication 2015/0258777 A1 (hereinafter Schwitzky).
Ichikawa renders obvious the invention of claim 45, as set forth in the rejection of claim 45 above. Ichikawa also teaches wherein the inking device is mounted, coupled to the first inking unit cylinder that has the recesses, one of in and on a frame (inking device 40 mounted to 39 in the same frame that holds 39 in place with 38, Figs. 3 and 4).
Ichikawa does not teach wherein the inking device is mounted whereby when the first inking unit cylinder is moved radially, the inking device is moved along with the first inking unit cylinder and a radial relative position between the first inking cylinder and a retaining device is maintained.
Schwitzky teaches a mobile inking carriage (52, Figs. 1 and 2) that allows the inking unit and cylinders to be moved away from the chablon rollers 23, thereby advantageously providing ample room for a human operator to perform maintenance and repairs on the various rollers.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ichikawa to place the inking unit and first inking unit cylinders of Ichikawa on a movable carriage, as in Schwitzky, because this would advantageously allow the inking units and inking unit cylinders to be moved away from the rest .
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Scharkus I as applied to claim 43 above, and further in view of Kamoda et al, US Patent Publication 2013/0042777 (hereinafter Kamoda).
The combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above.
The combination of Ichikawa and Scharkus I does not teach wherein on the circumference of the first inking unit cylinder, downstream of the doctor blade, as viewed in an operating direction of rotation, a removal device is provided, by the use of which removal device printing ink that one of collects on the downstream side of the doctor blade, as viewed in the direction of rotation, is removed from an edge of the doctor blade, and printing ink that has collected on the downstream side of the doctor blade, as viewed in the direction of rotation, and has been carried along on the inking unit cylinder is prevented from entering a nip point with the second inking unit cylinder.
Kamoda teaches an ink fountain roller (30, Fig. 10) with an ink metering blade (16, Fig. 2c) and an ink removal device (74, Figs. 8, 10) that can be pressed against an ink fountain roller (30, Fig. 10) to remove ink from the ink fountain roller for the purpose of cleaning the ink fountain roller (¶ 0054).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ichikawa to include an ink removal device .
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Scharkus I as applied to claim 43 above, and further in view of Kolbe et al., US Patent Number 7,114,437 B2 (hereinafter Kolbe).
The combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above.
The combination of Ichikawa and Scharkus I does not teach wherein one of at least the retaining device and an ink supply unit that supports the retaining device and which is mounted for axial movement in the inking device can be one of moved axially and can be oscillated during operation by a drive in terms of its axial position relative to the first inking unit cylinder.
Kolbe teaches a method and apparatus for shifting a doctor blade set against a cylinder in a direction of the longitudinal axis of the doctor blade (col. 1, lines 6-8). Kolbe teaches that this is advantageous for achieving a high print quality with wear of the doctor blade as uniform and as small as possible (col. 2, lines 1-3).
.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Scharkus I as applied to claim 43 above, and further in view Scharkus et al., US Patent Publication 2016/0279925 A1 (hereinafter Scharkus II).
The combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above.
The combination of Ichikawa and Scharkus I does not teach wherein the first inking unit cylinder one of can be temperature controlled and is configured such that a temperature control medium can flow through it.
Scharkus II teaches temperature control device (82, Fig. 8), which is advantageous for controlling the temperature of one or more components of a printing assembly, including ink fountain rollers and/or stencil cylinders and/or ink collecting cylinder and/or forme cylinders (¶ 0091).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ichikawa to include a temperature control device as taught by Scharkus II, because Scharkus II teaches that such a device is advantageous .
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Scharkus I as applied to claim 43 above, and further in view Rugamer, US Patent Number 7,448,321 (hereinafter Rugamer).
Regarding claim 60:
The combination of Ichikawa and Scharkus I renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above.
The combination of Ichikawa and Scharkus I does not teach wherein the first inking unit cylinder one of is and can be driven during production operation individually by a drive that is mechanically independent of a drive of the remaining inking unit cylinders and printing unit cylinders, and can be driven together with the second inking unit cylinder by a drive that is mechanically independent of drive means for rotating the forme cylinder during production operation.
Rugamer teaches a plurality of drive units (08, Fig. 1), including motors (M, Fig. 5), drive controllers (28, Fig. 5), and power units (29, Fig. 5), all connected to one another for data exchange by a common bus (09, Fig. 1),
wherein the relevant motors each have their own dedicated drive controller (28, Fig. 5), which is connected to the data bus, and their own dedicated power unit (29, Fig. 5),
wherein control data transported via the data bus for the relevant motors form a virtual master axis (“Signals from a master shaft position of a virtual master shaft are carried by the at least one signal line,” col. 2, lines 8-13),

wherein the control unit connected to the data bus uses the control data transported in each case via the common data bus to control the motors (10 and 11 and 13 send signals via line 12 to drive unit 08 to control motors, Fig. 1).
Rugamer also teaches that a master virtual axis makes it easier to manipulate errors regarding measuring systems and/or mechanical drive systems occurring in printing units (col. 2, lines 14-18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Behnke to use a common bus that provides a virtual master shaft to control the plurality of motors in the printing press, because Behnke teaches that such a common bus with a virtual master shaft makes it easier to manipulate errors regarding measuring systems and/or mechanical drive systems occurring in printing units, thereby resulting in wherein the first inking unit cylinder one of is and can be driven during production operation individually by a drive that is mechanically independent of a drive of the remaining inking unit cylinders and printing unit cylinders, and can be driven together with the second inking unit cylinder by a drive that is mechanically independent of drive means for rotating the forme cylinder during production operation.
Allowable Subject Matter
Claims 47 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
09 September 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853